Title: From Alexander Hamilton to Henry Knox, 25 May 1793
From: Hamilton, Alexander
To: Knox, Henry



Treasury DepartmentMay 25 1793
Sir

Inclosed is a letter from Mr Stephen Bruce, on the subject of certain articles furnished by him upon the order of Lieutenant Greaton and disallowed in the settlement of his accounts on the principle of their not having been conformable to instructions—together with a copy of the settlement at the Treasury shewing what those articles were.
I request to be informed whether the requisition of these articles by the officer or officers concerned be justified by any instruction or license from your department; or by any usage in like cases; and if not whether there are any & what reasons to induce their being paid for by the Public. I request your particular attention to the article of room-hire.
The practice appears to the Treasury to be of a nature to involve a danger of double supplies complexity in the public accounts—opportunities of abuse and such as without cogent reasons ought not to be countenanced.
If it can plead no authority license or usage—will not the good of the public service require that any inconveniences to be sustained should fall on the Officer concerned—that his conduct should be animadverted upon and that an injunction should be incorporated with the instructions of the Recruiting Officers against demanding any articles of a similar nature, or any not strictly within the letter of the instructions?
I have the honor to be very respectfully Sir   Your Obedient & humble servant

A. Hamilton
The Secy at War


